DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/601936 on February 3, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Smith (8,060,774) teaches hot swapping a memory module not package.
-Jayakumar (2012/0079306) teaches a hot plug operation.
-Rajan (2014/0192583) teaches hot swapping memory chips for a single memory module on a printed circuit board (PCB).
-Mahmoud (7,293,138) teaches hot plugging a faulty memory chip for a single memory device on a motherboard.
Larson (2005/0028068) teaches multiple DIMMS on a single motherboard but the hot swapping applies to the server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114